     Case 2:20-cv-00159-WBS-DB Document 24 Filed 05/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   DAVID SAMPSON HUNTER,                             No. 2:20-cv-0159 WBS DB P
11                      Plaintiff,
12           v.                                        ORDER
13   ROUSE, et al.,
14                      Defendant.
15

16           Plaintiff is a former county inmate presently confined in a state hospital proceeding pro se,

17   has filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to

18   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19           On April 27, 2020, the magistrate judge filed findings and recommendations herein which

20   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

21   and recommendations were to be filed within fourteen days. (ECF No. 21.) Plaintiff has filed

22   objections to the findings and recommendations. (ECF No. 22.)

23           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

25   court finds the findings and recommendations to be supported by the record and by proper

26   analysis.

27   /////

28           Accordingly, IT IS HEREBY ORDERED that:
                                                      1
     Case 2:20-cv-00159-WBS-DB Document 24 Filed 05/15/20 Page 2 of 2

 1           1. The findings and recommendations filed April 27, 2020, are adopted in full;

 2           2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 4) is denied;

 3           3. The court finds plaintiff accrued three strikes under 28 U.S.C. § 1915(g) prior to filing

 4   this action;

 5           4. Within forty-five days of the date of this order, plaintiff shall pay the $400 filing fee in

 6   order to proceed with this action; and

 7           5. Plaintiff’s motion for preliminary injunction (ECF No. 20) is denied.

 8   Dated: May 15, 2020

 9

10

11

12

13

14

15   /hunt0159.804

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
